PER CURIAM.
This matter is before the Court on respondent’s Petition for Leave to Resign *1201Pending Disciplinary Proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
Respondent agrees to the following conditions if the petition is granted:
1. The resignation shall be for a period of three (3) years from the effective date of this Court’s opinion;
2. Prior to reinstatement to The Florida Bar, respondent shall successfully take the bar examination, establish rehabilitation and achieve restoration of his civil rights; and
3. Respondent shall be eligible to sit for the bar examination at the conclusion of the three (3) year resignation period or upon the restoration of his civil rights, whichever comes earlier.
The Florida Bar having filed its response supporting the Petition for Leave to Resign Pending Disciplinary Proceedings and the Court having reviewed the same and determined that the requirements of Rule 11.-08(3) are fully satisfied, the Petition for Leave to Resign is hereby approved effective immediately.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ALDERMAN, McDONALD and EHRLICH, JJ., concur.